*681ON REHEARING-. .
GRAY, J.
A motion for rehearing has been filed by the respondent, and his main contention therein is that this court is wrong in holding that the issue as to the use of the shunt wire was concluded by the judgment in the mandamus case. The mandamus suit was instituted for the purpose of compelling the defendant herein to furnish current to the plaintiff herein. In its return the defendant alleged that the plaintiff had knowingly used a shunt wire for the purpose of diverting the current around the meter, so that he would receive a large quantity of current without paying for the same. The plaintiff denied that he had used the shunt wire or diverted the current. The trial court in the mandamus case heard the evidence of the parties upon the issue. The court found that plaintiff had knowingly diverted' the current, but held against the defendant on the theory that defendant, knowing that plaintiff had so diverted the current, entered into subsequent contracts and permitted plaintiff to expend sums of money, and on that account, defendant had waived its right to refuse to furnish current.
In order for the court to find against defendant in the mandamus case, the court had to find that defendant knew that plaintiff had diverted the current. If the defendant did not have that knowledge, then the fact that it entered into a contract and permitted plaintiff to expend money would not have estopped it. The whole foundation of the court’s judgment was that plaintiff had knowingly diverted the current, and defendant with that knowledge, subsequently acted and conducted itself toward plaintiff so that it was estopped.
We believe the correct rule to be used in measuring the effect of a former adjudication is stated by the Kansas City Court of Appeals in Paving Company v. Field, 132 Mo. App. 628, 97 S. W. 179, as follows: “Where the two actions present the same parties, the same subject-*682matter and the same claim or demand, a judgment in the first action, if rendered on the merits, constitutes an absolute bar to the second action. ‘It is a finality as to the claim or demand in controversy concluding parties and those in privity with them, not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose.’ But when the claim or demand in the second suit differs essentially from that merged in the former judgment the issues peculiar to it remain unaffected by the judgment, and only those issues common to both causes which were actually litigated in the former suit becomes res adjudicata by the judgment rendered therein.”
In the present suit, the plaintiff alleged' that the defendant wrongfully refused to furnish him current, and his action is for damages on account thereof. The defendant answered that the plaintiff was not entitled to maintain the suit for damages, and that it was justified in refusing current because of the conduct of the plaintiff in his effort to defraud the defendant, as above stated. The plaintiff replied that that issue and all other issues set out in defendant’s answer, were litigated and determined against the defendant in the mandamus case. The findings of fact show that the issue relating to the shunt wire was not found against the defendant in the mandamus case, but in its favor. If it had been found in favor of the plaintiff, then undoubtedly it would have been conclusive on the defendant in this case. But because it was found in defendant’s favor, it is claimed it is not binding.
In Gerbig v. Bell, 126 N. W. 871, the Supreme Court of Wisconsin said: “In trials it frequently happens that the litigant who' recovers judgment is defeated on certain issues that are tried. As to any issue that is tried and determined by the finding of a court or the'verdict of a jury, the final judgment rendered sets the question at rest. In a subsequent action to try title to the land, *683the court would inquire what issues were raised and tried in the trespass suit and how such issues were decided, and, as to such issues as were decided, the former action would he conclusive.”
We adhere to the original opinion on this point, and the motion for rehearing will he overruled.
Cow, J., concurs; Niwon, P. J., files dissenting opinion.